RELEASE AND SEVERANCE AGREEMENT

        THIS RELEASE AND SEVERANCE AGREEMENT (this “Agreement”) is between Roger
L. Zingle, a resident of Michigan whose address is 6132 Pickwood Drive, West
Bloomfield, Michigan 48322 (“Zingle”), Meritage Hospitality Group Inc., a
Michigan corporation whose address is 3210 Eagle Run Drive, N.E., Suite 100,
Grand Rapids, Michigan 49525 (“Meritage”), and OCM Food Service, LLC, d/b/a
O’Charley’s of Michigan, a Michigan limited liability company whose address is
3210 Eagle Run Drive, N.E., Suite 100, Grand Rapids, Michigan 49525
(“O’Charley’s of Michigan”).


RECITALS

         A.   Zingle holds the position of President & Chief Operating Officer
of O’Charley’s of Michigan, and Chief Operating Officer of Meritage.

         B.   Zingle is party to an employment agreement dated April 12, 2004
with O’Charley’s of Michigan (the “Employment Agreement”).

         C.   Zingle’s employment with Meritage and O’Charley’s of Michigan will
end effective March 10, 2006, consistent with Paragraph 9 of the Employment
Agreement. Zingle hereby resigns all of his positions with Meritage and
O’Charley’s of Michigan effective March 10, 2006.

         D.    Zingle is entitled to a severance payment under Paragraph 9 of
the Employment Agreement, and retains certain duties and responsibilities to
O’Charley’s of Michigan that survive the Employment Agreement. To the extent
there is any conflicting terms between this Agreement and the Employment
Agreement, the terms of this Agreement shall be viewed as amending the
Employment Agreement and shall supercede the conflicting terms of the Employment
Agreement.

        In consideration of the foregoing and of the promises and the mutual
covenants contained herein, it is hereby agreed between Zingle, Meritage and
O’Charley’s of Michigan as follows:


AGREEMENT

        1.    Incorporation of Recitals. The Recitals are true and accurate, and
are fully incorporated into this Agreement.

        2.    Payment Period. The Payment Period defined under the Employment
Agreement is ten (10) months commencing March 10, 2006. The Payment Period will
end early, however, if Zingle accepts new employment during the Payment Period.
In that event, the Payment Period will terminate in its entirety, with no
further payments due or owing for any remaining period of the ten month Payment
Period, on either (i) June 10, 2006, or (ii) four weeks after the new employment
is accepted, whichever time period is longer. Accordingly, in no event shall the
Payment Period be less than three months (i.e., until 6/10/06) or greater than
ten months (i.e., until 1/10/07). Examples: (A) if Zingle accepts new employment
on June 1, 2006, the Payment Period would continue 4 more weeks (until June 29,
2006) and would then terminate in its entirety for the remainder of the ten
month Payment Period; (B) if Zingle accepts new employment on April 1, 2006, the
Payment Period would continue until June 10, 2006 and would then terminate in
its entirety for the remainder of the ten month Payment Period. The phrase
“accepting new employment” in this Agreement is intended to cover not only the
hiring of Zingle, but any arrangement (e.g. consulting, etc.) where compensation
or fees are paid for restaurant operational services provided by Zingle to a
future employer in advance of Zingle’s retention as an employee. For example, if
Zingle is retained to consult while the terms of a contract are being
negotiated, Zingle’s “new employment” would include the consulting period.

--------------------------------------------------------------------------------

        3.    Notice of Acceptance of New Employment. Zingle will immediately
notify Meritage of his acceptance of new employment.

        4.    Vacation or Other Earned Wages. Zingle acknowledges that any
earned vacation and personal days or other earned wages, and any expense
reimbursements, that are due and owing Zingle have been made and are satisfied
as of the date hereof. Accordingly, the only payments due Zingle hereafter are
the severance payments defined in the Employment Agreement and consistent with
the Payment Period described above.

        5.    Release and Discharge. In exchange for the good and valuable
consideration set forth herein, Zingle hereby agrees to release, waive and
discharge any and all actions, causes of actions, claims, rights, charges,
suits, damages, debts, demands, obligations, attorneys’ fees, or any other
liabilities or claims of whatsoever nature, whether in law or in equity, known
or unknown, including but not limited to any claim for damages or other relief
for tort, breach of express or implied contract, personal injury, negligence,
age discrimination under The Age Discrimination In Employment Act of 1967 (as
amended), employment discrimination prohibited by any other federal, state or
local laws including sex, race, national origin, marital status, age, handicap,
height, weight, or religious discrimination, and any other claims for unlawful
employment practices which Zingle has claimed, may claim, or could claim in any
local, state or federal forum, against Meritage Hospitality Group Inc., its
affiliates, employees, directors, officers, successors, assigns or subsidiaries
(including but not limited to Meritage affiliated companies: (i) MHG Food
Service Inc., (ii) MHG West Inc., (iii) OCM Food Service, LLC, (iv) OCM
Development, (v) WM Limited Partnership – 1998, (vi) RES Management, LLC).

        6.    Stock Options. Zingle holds three option agreements under the 2002
Management Equity Incentive Plan: (i) for 100,000 shares with a grant date of
1/12/04, (ii) for 20,000 shares with a grant date of 12/16/04, and (iii) for
12,000 shares with a grant date of 12/12/05. Under the 2002 Management Equity
Incentive Plan, any agreements granted will terminate on the earlier of the
stated expiration date or 60 days after termination of employment. Meritage
hereby extends the 60-day termination period relating to the three option
agreements to the length of the Payment Period described above.

        7.     Consultation. Zingle agrees that he will be available to Meritage
(without fee and at no cost to Zingle) for consultation regarding O’Charley’s
operations during the Payment Period or until Zingle begins new employment,
whichever period is shorter.

        8.    2006 Executive Incentive Compensation Plan. Zingle waives any
claim he has or may have to a bonus or incentive award paid under the 2006
Executive Incentive Compensation Plan.

        9.    Review of Document & Consultation with Counsel. Zingle agrees that
Zingle has read this Agreement carefully and understands all of its terms.
Zingle has consulted, or has had the opportunity to consult, with an attorney
prior to executing this Agreement.

        10.    Notices. Any notice hereunder must be in writing and sent by
facsimile, personal delivery, express documentable delivery (such as Federal
Express), or by certified mail to the address listed above. Either party may, by
written notice to the other and served in the manner herein provided, designate
a different address for notices.

        11.    Non-Competition. The Employment Agreement contains
non-competition provisions in Paragraph 12(b)(i), (ii) and (iii) that are
effective during the Payment Period. O’Charley’s of Michigan agrees to shorten
the coverage as it relates to Paragraph 12(b)(i) and 12(b)(iii) for the period
from March 10, 2006 until Zingle accepts new employment. The coverage of
Paragraph 12(b)(ii) (re: hiring O’Charley’s employees, etc.) shall continue to
be effective during the Payment Period. This Paragraph is not intended to alter,
waive or affect Zingle’s separate confidentiality and non-competition agreements
with O’Charley’s Inc.

--------------------------------------------------------------------------------

        12.    Voluntary Act. In agreeing to sign this Release and Settlement
Agreement, Zingle is doing so completely voluntarily and agrees that Zingle has
not relied on any oral statements or explanations made by Meritage, O’Charley’s
of Michigan, or either of their representatives.

        13.    Confidential Treatment. The parties mutually agrees not to
disclose the terms of this Agreement, or the existence of this Agreement, to any
third party except as is required by law (including SEC regulations), or as is
necessary for purposes of securing counsel, or as is necessary in a judicial or
administrative proceeding. Zingle agrees not to make disparaging or unfavorable
remarks about Meritage, O’Charley’s of Michigan, or either of their officers,
directors, employees or affiliates to any other person or entity.

        14.    Amendment. Any modification or amendment of this Agreement must
be made in writing and signed by all the parties hereto.

        15.    Choice of Law, Venue & Interpretation. This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Michigan. Venue shall reside with state and federal courts located in
Kent County, Michigan. The headings and captions in this Agreement are inserted
for convenience only and shall not be used to limit or construe the paragraphs
to which they apply, or other affect the interpretation thereof.

        16.    Binding Effect & Third Parties. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs
and assigns. There are no third-party beneficiaries to this agreement.

        17.    Signatures. The parties acknowledge that this Agreement may be
signed in counterparts, each of which shall be deemed an original and together
shall constitute one and the same agreement, and that a facsimile signature
shall be deemed an original signature for all purposes.

        THIS AGREEMENT has been executed and entered into on the date indicated
below:

MERITAGE HOSPITALITY GROUP INC.


/s/Robert E. Schermer, Jr.                     
Robert E. Schermer, Jr., CEO


Dated:   March 10, 2006 OCM DEVELOPMENT, LLC.


/s/Robert E. Schermer, Jr.                     
Robert E. Schermer, Jr., CEO
Meritage Hospitality Group Inc. - Member

Dated:    March 10, 2006   ROGER L. ZINGLE


/s/Roger L. Zingle                                 

Dated: March 1, 2006